Citation Nr: 0814931	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He died in March 2005.  The claimant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1. The Certificate of Death indicates the veteran died in 
March 2005 due to cardiac arrest due to or as a consequence 
of congestive heart failure due to or as a consequence of 
coronary artery disease.  Other significant conditions 
contributing to death but not related to the cause of death 
were hypertension and diabetes.  An autopsy was not 
performed.

2. The veteran was service connected during his lifetime for 
a left ankle fracture with residual enlargement, pain and 
swelling, and slight limitation of dorsiflexion evaluated as 
10 percent disabling.

3.  A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death.



CONCLUSION OF LAW

The veteran's death was not from disability due to a disease 
or an injury incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The notice requirements of the VCAA require VA to 
notify the appellant of any evidence that is necessary to 
substantiate a claim, as well as the evidence VA will attempt 
to obtain and which evidence she is responsible for 
providing. The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of the any benefit. To the extent possible, such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction. The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, May and November 2005 correspondence provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim of entitlement 
to service connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim. These letters 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the appellant or her representative.   
The appellant was notified of the disorder for which the 
veteran was service connected in attachments to August and 
September 2005 correspondence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant. Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA outpatient treatment records, treatment records 
of his private providers, and the final hospital discharge 
summary.

In summary, the VCAA provisions have been considered and 
complied with. The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant. Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case or to cause 
injury to the claimant. Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of 
death any question related to an effective date to be 
assigned is moot. Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits. 

I. Background

The appellant contends that the veteran's service connected 
left ankle condition was a contributory factor in his heart 
conditions which were the primary cause of death.

The Certificate of Death indicates the veteran died in March 
2005 due to cardiac arrest due to or as a consequence of 
congestive heart failure due to or as a consequence of 
coronary artery disease.  Other significant conditions 
contributing to death but not related to the cause of death 
were hypertension and diabetes.  An autopsy was not 
performed. 

The veteran served during World War II.  His service medical 
records are silent for evidence of coronary artery disease, 
congestive heart failure, diabetes, and hypertension.  There 
is no evidence in the service medical records or in available 
postservice records dating prior to death that fracture 
residuals included chronic venous insufficiency, or chronic 
edema. 

VA Medical Center Bath, New York Medical records reveal the 
veteran was followed for several years for treatment of 
congestive heart failure.  He was admitted to VA home based 
primary care in January 2003.  These reveal no evidence of 
chronic venous insufficiency or lower extremity edema due to 
the ankle fracture.  These records also reveal no evidence of 
coronary artery disease, or diabetes due to the ankle 
fracture.  

In March 2005, he was admitted to the VA Medical Center with 
cardiomyopathy, diabetes, and hypertension.  Unfortunately, 
he rapidly deteriorated and passed away. 

In October 2005 the appellant submitted a statement 
contending that the veteran's service connected left ankle 
condition, over time, turned into chronic venous 
insufficiency and chronic edema.  She opined that these were 
contributing factors in the veteran eventually developing 
multiple heart conditions which were the primary cause of 
death.  

With her statement she submitted an October 2005 letter from 
Spencer P. Annabel, M.D.  Dr. Annabel noted that he was 
writing at the request of the veteran's widow.  He noted 
further that the veteran had sustained a left ankle fracture 
in service "which was complicated" by chronic venous 
insufficiency and chronic lower extremity edema.  Later in 
life he developed diabetes mellitus with peripheral 
neuropathy, further complicating the vascular bed.  He then 
developed coronary artery disease, secondary to diabetic 
ischemic cardiomyopathy.  As his congestive heart failure 
worsened, his edema worsened, and he sustained a heel 
breakdown, and developed a neurotic ulcer there which would 
not heal.  

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). A service-connected disability will be 
considered as the principal cause of death when the 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b); Ashley 
v. Brown, 6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death. 38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992). It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).

There is no evidence that the veteran had any cardiovascular 
related symptoms during his active service.  He was not 
diagnosed with coronary artery disease until several decades 
after his active service, and there is no competent medical 
evidence that coronary artery disease is causally related to 
his active service. The appellant's assertion that the 
veteran's residuals of a left ankle fracture contributed to 
the cause of death is speculative at best, and she is not 
competent to opine what caused his coronary artery disease.  
While lay persons may relate symptoms they observed, they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed. See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

No evidence has been submitted which tends to connect the 
cause of the veteran's death to service.  Dr. Annabel's 
letter does not offer any opinion regarding the cause of 
death.  He reports that, historically, the veteran sustained 
a left ankle fracture.  He then states that the fracture was 
"complicated" by chronic venous insufficiency and chronic 
edema.  There is no support for this conclusion in the 
medical record available to the Board.   Indeed, chronic 
venous insufficiency and chronic edema were not seen until 
decades postservice.  Moreover, a close and careful reading 
does not lead to the conclusion that Dr. Annabel found that 
the ankle fracture caused either chronic venous 
insufficiency, chronic edema, diabetes mellitus, peripheral 
neuropathy, or coronary artery disease.  As noted, neither 
the service medical nor post service records provide any 
evidence that either chronic venous insufficiency, diabetes 
mellitus, peripheral neuropathy, or coronary artery disease 
were manifested until decades postservice.  Hence, this 
opinion does not provide a basis upon which to grant service 
connection.

Based upon the medical evidence, and the absence of any 
medical opinion supporting her contentions, service 
connection for the cause of the veteran's death is not 
warranted.  

Regardless of her sincerity, the appellant's opinion is not 
competent evidence upon which to establish entitlement to the 
benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


